Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
IDS received 12/15/2020 has been entered.

Priority
This application is a 371 of PCT/US2017/023842 (filed 3/23/2017) which claims benefit of 62/312,151 (filed 3/23/2016). 

Election/Restrictions
Applicant’s election with traverse of group I in the reply filed on 8/3/2020 is acknowledged. Claims 78-83 (drawn to nonelected invention) were previously withdrawn for examination, since the elected method is found allowable, therefore claims drawn to non-elected invention that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 68, 71 and 73-83 are under examination. 


The following is an examiner’s statement of reasons for allowance: The closest prior arts, Turner and Romero teaches method of measuring UDP-glucose reaction products without teaching/suggesting the step of “contacting immobilized UDP-glucose dehydrogenase with a sample and removing the UDP-glucose dehydrogenase”, and it is not obvious to use immobilized UDP-glucose dehydrogenase because none of the references (including Breton and Hayashi) provides motivation to use immobilized UDP-glucose dehydrogenase to measure UDP-glucose reaction products for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 68, 71 and 73-83 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653